Citation Nr: 0725182	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.   04-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer. 

2.  Entitlement to service connection for scars, status-post 
parietal cell vagotomy associated with duodenal ulcer.  


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, wherein the RO determined that new 
and material evidence had not been received to reopen a claim 
for duodenal ulcer.  By that same rating action, the RO 
denied service connection for  scars, status-post parietal 
cell vagotomy associated with duodenal ulcer.  The veteran 
timely appealed the December 2003 rating action to the Board.  

During the pendency of the appeal, jurisdiction of the 
veteran's case was transferred to the Pittsburgh, 
Pennsylvania RO. 

In addition, after the RO certified the veteran's appeal to 
the Board in November 2004, the Board received a written 
statement, wherein the veteran indicated that he had revoked 
American Legion's power of appointment in the current appeal 
(see, statement, prepared by the veteran and received by the 
Board in June 2006); 
38 C.F.R. §§ 20.607 (2006).  As the veteran has not appointed 
another individual or organization to represent his interests 
in the matters on appeal, it appears that he is currently 
unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the application to reopen the claim for 
service connection for duodenal ulcer, the veteran has not 
received the notice required by Kent. 

In addition, with regard to the issue of entitlement to 
scars, status-post parietal cell vagotomy associated with 
duodenal ulcer, the Board finds that this claim is 
intertwined with the issue being remanded.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  With regard to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim for service connection for 
duodenal ulcer, provide the veteran 
with the notice required by Kent, 
including notice of the basis for the 
prior denials in March 1981 and January 
1997.

2.  Readjudicate the new and material 
evidence claim on appeal.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



